Citation Nr: 0925321	
Decision Date: 07/07/09    Archive Date: 07/21/09

DOCKET NO.  08-09 983A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to educational assistance benefits under Chapter 
30, Title 38, United States Code (the Montgomery GI Bill 
(MGIB)) for an on-the-job training program with Snohomish 
County Corrections from December 2005 to July 2006. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 



INTRODUCTION

The Veteran had active service from July 2001 to September 
2005.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2007 decision by the Muskogee, 
Oklahoma Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied the Veteran's claim for educational 
assistance under Chapter 30, Title 38, United States Code, 
MGIB, for training from December 2005 through July 2006.  
Although the Muskogee RO adjudicates MGIB matters, the 
Veteran's office of original jurisdiction is the Seattle RO.  
In June 2009, the Veteran testified at a Travel Board hearing 
at the Seattle RO before the undersigned Veterans Law Judge.


FINDINGS OF FACT

1.  The Veteran was enrolled in an on-the-job training 
program with Snohomish County Corrections from December 2005 
through July 2006.

2.  The Veteran filed an application (VA Form 22-1990) for 
Chapter 30 MGIB education benefits in August 2007, more than 
one year after the date of the aforementioned course of 
study.


CONCLUSION OF LAW

The criteria for payment of educational assistance benefits 
under Chapter 30, Title 38, United States Code, MGIB, for on-
the-job training pursued from December 2005 through July 
2006, have not been met.  38 U.S.C.A. § 3011 (West 2002); 38 
C.F.R. § 21.1029, 21.7131 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2007), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim, but is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  The VCAA 
also requires VA to notify the claimant and the claimant's 
representative, of any information, and any medical or lay 
evidence, not previously provided to VA that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and his representative, of 
which portion, if any, of the evidence is to be provided by 
the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  

In Dela Cruz v. Principi, 15 Vet. App. 143 (2001), the Court 
held that the enactment of the VCAA does not affect matters 
on appeal when the question is one limited to statutory 
interpretation.  See also Manning v. Principi, 16 Vet. App. 
534, 542 (2002); see also Sabonis v. Brown, 6 Vet. App. 426, 
429- 30 (1994) (where application of the law to the facts is 
dispositive, the appeal must be terminated because there is 
no entitlement under the law to the benefit sought.).

Because the law and not the evidence is dispositive in the 
instant case, additional factual development would have no 
bearing in the ultimate outcome.  Accordingly, the VCAA can 
have no effect on this appeal.  See Dela Cruz, supra; see 
also Manson v. Principi, 16 Vet. App. 129, 132 (2002) (VCAA 
not applicable "because the law as mandated by statute and 
not the evidence is dispositive of the claim.").  

Moreover, it is clear that the Veteran understands the 
significance of the issue and the evidence before he Board.  
See, e.g., Dalton v. Nicholson, 21 Vet. App. 23, 30 (2007) 
(Court was convinced that the appellant and representative 
had demonstrated actual knowledge of the information and 
evidence necessary to establish the claim). 


II.  Factual Background and Analysis

Received by VA on August 16, 2007, was an undated VA Form 22-
1990 from the Veteran, in which he sought educational 
benefits under the MGIB.  He responded "Yes" to a question 
as to whether he had received an information pamphlet 
explaining the educational assistance benefit for which he 
was applying, and to knowing his educational or career goal.  

Also, received by VA on August 16, 2007, was an enrollment 
certification (VA Form 22-1999) for the Veteran.  This 
document indicated that he had been enrolled in an on-the-job 
"SCC" corrections officer training program from December 
2005 through July 2006 with the Snohomish County Corrections.  
This document had been signed by a certifying official for 
the SCC Corrections Officer program and was dated August 2, 
2007.  

In September 2007, the Muskogee RO sent the Veteran a letter 
informing him that VA was unable to pay him any educational 
benefits for his enrollment at the Snohomish County 
Corrections program.  The RO advised that VA regulations 
prevent VA from paying for training that took place more than 
one year before VA received a veteran's claim under this 
program.  The RO further noted that it had received the 
Veteran's claim on August 16, 2007, which was over one year 
after his enrollment began on December 5, 2005, and ended on 
July 5, 2006.

The Veteran filed a notice of disagreement (NOD) which was 
dated in November 2007, but date-stamped as received by VA in 
February 2008.  In the NOD, the Veteran requested a waiver of 
the one-year time limit for submitting a claim for payments.  
He indicated that his claim was received 43 days past the 
deadline, due to his employer's (Snohomish County) lack of 
knowledge of VA's policies.  He claimed he was the "test 
case" for his employer and that, prior to his request for 
payment from VA, his employer had not processed this type of 
request.  He also claimed he did everything in his power to 
speed up the process, but to no avail.  Finally, the Veteran 
indicated that, subsequent to his completion of the 
apprenticeship with Snohomish County, other veterans 
completed the apprenticeship and, because his employer had 
figured out the process by then, those claims were submitted 
in a timely manner and those veterans were paid benefits by 
VA.  

In June 2009, the Veteran testified that right after he 
started his on-the-job training program with Snohomish County 
Corrections Office (SCC), he found out that the SCC had been 
approved for MGIB reimbursement and that his class was the 
first that was eligible to appy for MGIB benefits.  He had 
heard about the MGIB from a friend who had trained in the 
class after him.  He testified he did everything in a timely 
fashion, submitted the application to the SCC, and kept 
inquiring of his SCC training officer, A.F., about his 
application.  He said he was told he had to wait because he 
was one of the first ones to apply and the SCC was not 
familiar with how to go about processing the paperwork.  He 
testified he received the forms to apply for the MGIB 
benefits from the SCC. 

The Veteran further testified that the SCC filled out its 
portion of the claim form, then he filled out his part, and 
then the SCC looked it over and filed out papers certifying 
that he was an employee.  He testified that after that, he 
personally mailed the papers to the Seattle RO.  He said 
there was a delay in getting the paperwork from the SCC.  He 
claimed that as soon as he got the paperwork from SCC, it was 
done in approximately 30 days, then he took it back to the 
SCC, and then he sent the papers on within a week. 

Also at the hearing, the Veteran's representative argued that 
VA counted oneyear as a "straight 365 days", with no offset 
for weekends, no offset for the time it takes to get the mail 
from one place to another, and no offset for the time that 
the Seattle RO had to transfer the claim to the Muskogee RO.  
His representative also argued that she could not find an 
authoritative source which states in writing that there is a 
one-year time limit on the submission of paperwork for 
reimbursement for training.  Finally, the representative 
contended that reimbursement under the MGIB is contingent 
upon the actual certification of the training facility, and 
that was what tended to tie up the paperwork.  The Veteran 
testified that the training was paid for by Snohomish County, 
but that he had expenses incurred during the training that 
were not covered, including part of his uniform and his 
expenses to travel 40 to 45 miles to the training program.  

Under VA regulations, specifically 38 C.F.R. § 21.7131, when 
an eligible service member enters or reenters into training 
(including a re-entrance following a change of program or 
educational institution), the commencing date of his or her 
award of educational assistance will be determined as 
follows:  (1) If the award is the first award of educational 
assistance for the program of education the service member is 
pursuing, the commencing date of the award of educational 
assistance is the latest of:  (i) the date the educational 
institution certifies under paragraph (b) or (c) of this 
section; (ii) one year before the date of claim as determined 
by § 21.1029(b); (iii) the effective date of the approval of 
the course; or (iv) one year before the date VA receives 
approval notice.  38 C.F.R. § 21.7131(a).

Under 38 C.F.R. § 21.1029(b), the "date of claim" is the 
date on which a valid claim or application for educational 
assistance is considered to have been filed with VA, for 
purposes of determining the commencing date of an award of 
that educational assistance:  (1) If an informal claim is 
filed and VA receives a formal claim within one year of the 
date VA requested it, or within such other period of time as 
provided by section 21.1032, the date of claim, subject to 
the provisions of paragraph (b)(3) of this section, is the 
date VA received the informal claim; (2) If a formal claim is 
filed other than as described in paragraph (b)(1) of this 
section, the date of claim, subject to the provisions of 
paragraph (b)(3) of this section, is the date VA received the 
formal claim; (3) If a formal claim itself is abandoned and a 
new formal or informal claim is filed, the date of claim is 
as provided in paragraph (b)(1) or (b)(2) of this section, as 
appropriate.

The underlying facts in this matter are not in dispute.  As 
previously stated, the Veteran was enrolled in an on-the-job 
training program with the Snohomish County Corrections office 
from December 2005 through July 2006.  His claim for 
education benefits under the MGIB was received in August 
2007.  As indicated above, the effective date is the latest 
date among several delimiting factors, one of which is the 
date of receipt of the application.  In this case, the date 
of receipt of the veteran's application was August 16, 2007.  
Therefore, the on-the-job training program at issue in this 
case was taken more than one year prior to the date of the 
Veteran's application, and, as a result, the Board finds that 
the Veteran is not entitled to a retroactive payment of 
educational assistance benefits under the MGIB.  See 38 
C.F.R. § 21.7131(a).  The record does not contain any other 
earlier document submitted by the Veteran that could be 
reasonably construed as an informal claim pertaining to his 
training with the Snohomish County Corrections office which 
commenced in December 2005.  Thus, the Veteran is not 
entitled to payment for the training program which was taken 
more than one year prior to the date of his application.

The Board also notes that the Veteran does not dispute the 
date of training program for which he requests reimbursement.  
Rather, he essentially contends that the Snohomish County 
Corrections office held up his paperwork because they were 
not familiar with the MGIB benefits and that he was unaware 
of any time limit for submitting an application for 
reimbursement for examination.  He also claims, through his 
representative, that the VA has incorrectly calculated the 
one year period within which his application should have been 
received.

The Board notes that, with regard to the Veteran's assertion 
that neither he (nor the SCC) were aware of the one-year 
deadline, the U.S. Court of Appeals for Veterans Claims has 
held that such matters are no exception to VA regulations.  
See Morris v. Derwinski, 1 Vet. App. 260 (1991), citing Fed. 
Crop Ins. Corp. v. Merrill, 332 U.S. 380, 384-85 (1947).  The 
Court noted that the Supreme Court had recognized that 
persons dealing with the United States government are charged 
with knowledge of Federal statutes and lawfully promulgated 
agency regulations, regardless of actual knowledge or 
hardship resulting from innocent ignorance.  In addition, 
there is no statutory or regulatory provision for any 
exceptions to the filing requirements which apply to this 
case. 

Moreover, as noted above, the Veteran had not previously 
filed any document which could be considered to be an 
informal claim for reimbursement.  With further regard to his 
claim that his application was held up because the Snohomish 
County Corrections office was not familiar with the MGIB 
program and that he checked in with his training officer 
regarding his application, the Board notes that the Supreme 
Court has specifically held that payments of money from the 
Federal Treasury are limited to those authorized by statute, 
and that faulty advice from a government employee cannot 
serve as the basis for an award of benefits in the absence of 
a statute authorizing such payment.  Office of Personnel 
Management v. Richmond, 110 S. Ct. 2465 (1990).  While the 
Snohomish County training officer does not appear to have 
been a Federal employee, this case is analogous in that the 
training officer was apparently a State or local government 
employee.  

With regard to the Veteran's assertion that the one-year 
period was improperly calculated, the Board finds no 
provisions in VA statutes or regulations which allow for not 
counting weekends in calculating the periods of time set out 
for filing for MGIB benefits.  As to his contention that he 
timely mailed his application to the Seattle RO and there was 
a period of time before it reached the Muskogee RO, the Board 
notes that there is a presumption of regularity under which 
it is presumed that government officials "have properly 
discharged their official duties."  United States v. 
Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926); 
Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (as to VA's 
timely mailing of claims notices).  This presumption of 
regularity in the administrative process may be rebutted only 
by "clear evidence to the contrary."  Schoolman v. West, 12 
Vet. App. 307, 310 (1999), and a statement by a claimant, 
standing alone, is not sufficient to rebut the presumption of 
regularity in RO operations.  YT v. Brown, 9 Vet. App. 195 
(1996).  

In that regard, the Board notes that a review of the record 
shows nothing to suggest a delay in VA processing of the 
Veteran's application for MGIB benefits.  The Veteran 
testified that he mailed the papers (his application and the 
certification of enrollment) to the Seattle RO within a week 
after receiving the certification from the Snohomish County 
Corrections office.  While the application (VA Form 22-1990) 
is undated, the enrollment certification (VA Form 22-1999) is 
dated August 2, 2007.  The Board notes that, considering the 
Veteran's testimony, it appears he mailed the papers sometime 
within a week after August 2, 2007.  The date-stamp on the 
application and enrollment certification show that VA 
received these documents on August 16, 2007 (the date of the 
claim).  Thus, there is no indication that VA delayed the 
process in transferring the matter from the Seattle RO to the 
Muskogee RO.  

In the end, while the Board sympathizes with the Veteran's 
contentions, we are bound by the applicable statutes and 
regulations when adjudicating a claim for VA benefits.  Here, 
the regulatory criteria governing commencement dates of 
awards of Chapter 30 educational assistance benefits are 
clear and specific, and the Board is bound by them.  Pursuant 
to these criteria, there is no basis upon which to grant the 
Veteran MGIB educational assistance benefits for an on-the-
job training program taken, and completed, over one year 
prior to receipt of the application. 

The Board appreciates the Veteran's forthright testimony at 
his hearing before the undersigned, and the thorough advocacy 
by his representative.  However, the Board is without 
authority to grant benefits simply on the basis that it might 
be perceived as equitable.  See 38 U.S.C.A. §§ 503, 7104; see 
also Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  The Board 
observes that "no equities, no matter how compelling, can 
create a right to payment out of the United States Treasury 
that has not been provided for by Congress."  Smith v. 
Derwinski, 2 Vet. App. 429, 432-33 (1992).


ORDER

Entitlement to educational assistance benefits under Chapter 
30, Title 38, United States Code, Montgomery GI Bill (MGIB) 
for an on the job training program with Snohomish County 
Corrections from December 2005 to July 2006, is denied. 



___________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


